EQU: TSX, NYSE Equal Energy Announces 2010 Financial and Operating Results Calgary, Alberta – (CNW – March 23, 2011) Equal Energy Ltd. (“Equal” or “the Company”) is pleased to announce its financial and operating results for the fourth quarter and year ended December 31, 2010. Three months ended December 31 Year ended December 31 Financial and Operations Summary (in thousands except for volumes, percentages andper unit and boe amounts) Change Change FINANCIAL Revenue before mark-to-market adjustment (6
